 In the Matter of AMERICANFURNITURECOMPANY,INCORPORATEDandUNITEDFURNITURE WORKERS OFAMERICA, C. I. O.Case No. 5-R-1-593.-Decided July 18, 1944Mr. Kennon C. Whittle,of Martinsville, Va., for the Company.Mr. Bernard Hiatt,of High Point, N. C., for the Union..Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Furniture Workers of America,C. I. 0., herein called the Union, aleging that a question affectingcommerce had- arisen concerning the representation of employees ofAmerican Furniture Company, Incorporated, Martinsville, Virginia,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before HermanGoldberg, Trial Examiner. Said hearing was held at Martinsville,Virginia, oii June 24, 1944.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the -following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAmerican. Furniture Company, Incorporated, is a Virginia corpora-tion operating a plant at Martinsville, Virginia, where it is engagedin the manufacture of wooden furniture.During 1943 the Companypurchased raw materials valued at about $1,500,000, approximately 86percent of which was shipped to it from points outside the State ofVirginia.During the same period the Company manufactured prod-57 N. L R. B., No 77408 AMERICAN FURNITURE COMPANY, INCORPORATED409ucts valued at about $3,000,000, approximately 95 percent of whichwas shipped to points outside the State of Virginia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Furniture Workers of America is a labor organization 'affil-iated with the. Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees.A statement of the Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.,We find that a question. affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees at the Martinsvilleplant of the Company, excluding watchmen, clerical employees, generalsuperintendent, foremen, assistant foremen, the truck boss, and anyother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employeesor effectively recommend such action, constitute a unit appropriatefor the purposes of collective bargaining, within themeaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately, preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.'The Field Examiner reported that the -Union presented 423 membership applicationcards.,There are approximately 480 employees in the appropriate unit. 410DECISIONS OF_ NATIONAL LABOR RELATIONS- BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Furni-ture Company, Incorporated, Martinsville, Virginia, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifth Region, actingin this matter as agent'for the National Labor Relations Board, andsubject to Article. III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees, who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves, in person at the 'polls,but excluding any who have since quit or been discharged for cause,and have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedFurniture Workers of America, C. I. O., for the purposes of collectivebargaining.